Citation Nr: 0837811	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for a sinus 
disability. 

2.  Entitlement to a compensable rating for a throat 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for atresia of the left 
auditory canal.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

5.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 (2008).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2005 and February 2006 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claims for compensable ratings for a 
sinus disability (allergic rhinitis) and a throat disability 
(pharyngitis), and declined to reopen the veteran's claims 
for service connection for atresia of the left auditory canal 
(claimed as an obstruction of the ears) and bilateral hearing 
loss.  

In an October 2008 statement, the veteran's representative 
raised a claim for service connection for loss of smell as 
secondary to service-connected allergic rhinitis.  As the RO 
has not adjudicated this matter, it is not properly before 
the Board and is referred to the RO for appropriate action.

The veteran's atresia of the left auditory canal, bilateral 
hearing loss and 38 C.F.R. § 3.324 claims are remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Since December 29, 2004, the date of claim for an 
increased rating, the veteran's sinus disability (allergic 
rhinitis) has not been manifested by polyps, or by greater 
than 50 percent obstruction of the nasal passages on both 
sides, or by complete obstruction on one side.

2.  Since December 29, 2004, the veteran's throat disability 
(pharyngitis) has not been manifested by stricture or 
obstruction of the pharynx or nasopharynx, or the absence or 
paralysis of the soft palate, difficulty swallowing, or a 
speech impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a sinus 
disability (allergic rhinitis) have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Codes (DCs) 6510-6514, 6522, 6523, 6524 (2007).

2.  The criteria for a compensable rating for a throat 
disability (pharyngitis) have not been met.  38 U.S.C.A. 
§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.20, 4.31, 4.97, DC 6521 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159 (2007).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, § 5103(a) requires that 
VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
January 2005, February 2005, and June 2007, both prior to and 
after the initial RO decision.  The letters informed him of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  

The Board acknowledges that the VCAA letters sent to the 
veteran in January 2005, February 2005, and June 2007 did not 
fully comply with the requirements of Vazquez-Flores and were 
not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.  In this case, 
the veteran was provided with correspondence regarding what 
was needed to support his claim.  Here, the January and 
February 2005 VCAA notice letters advised the veteran that 
his statements from other people describing his physical 
symptoms, as well as clinical records showing an increase in 
the severity of his disabilities and any other involvement, 
extension and additional disablement caused by those 
disabilities, could be used to substantiate his claims, while 
the June 2007 VCAA letter notified the veteran of his 
responsibility to submit additional evidence showing the 
nature and symptoms of his sinus and throat disabilities, the 
severity and duration of those symptoms, and their impact on 
his employment.  

Additionally, the veteran can reasonably be expected to have 
understood the applicable diagnostic codes provided in the 
February 2006 statement of the case.  Thus, given the January 
2005, February 2005, and June 2007 VA correspondence,  and 
the February 2006 statement of the case, he knew or should 
have known what was needed to support his claim for an 
increased ratings for his sinus and throat disabilities.  
Moreover, he demonstrated actual knowledge of what was needed 
to support his claims as reflected in his statements and 
those submitted by his representative.  Specifically, on VA 
examination in March 2005 and in his July 2005 notice of 
disagreement, he asserted that his throat and sinus 
disabilities impacted his daily living activities, including 
his ability to smell and hear.  The veteran's representative 
later asserted that the veteran had difficulty breathing as a 
result of his sinus disability.  Further, at the March 2005 
VA examination, the veteran was informed of the diagnostic 
criteria for rating his service-connected disabilities.  In 
summary, the Board submits that the above statements and 
evidence demonstrate the veteran's knowledge of the 
diagnostic criteria used to evaluate his claim for an 
increased ratings for his service-connected sinus and throat 
disabilities, and is aware of need to demonstrate an adverse 
impact on his daily life and employment, and that the notice 
deficiencies in this matter do not affect the essential 
fairness of the adjudication.  Thus, the presumption of 
prejudice is rebutted, and no further development is required 
regarding the duty to notify.  

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder his service and post-service treatment records 
as well as other pertinent evidence.  The veteran has not 
identified any additional evidence related to his service-
connected sinus and throat disabilities.  VA is only required 
to make reasonable efforts to obtain relevant records that 
the veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.  

The veteran has also been afforded a formal VA examination in 
March 2005 to evaluate the nature, extent and severity of his 
service-connected sinus and throat disabilities.  The veteran 
has not reported that his disabilities haves worsened since 
the time of his most recent examination, and thus a remand is 
not required solely due to the passage of time since that 
examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Higher Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

A.  Sinus Disability

The veteran's sinus disability has been rated 0 percent 
disabling under DC 6522, which pertains to allergic or 
vasomotor rhinitis.  38 C.F.R. § 4.97, DC 6522.  DC 6522 
provides for a 10 percent rating where the condition is 
without polyps, but there is greater than 50-percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.  A maximum 30 percent rating is 
warranted where the evidence demonstrates polyps.  38 C.F.R. 
§ 4.97, DC 6522.  Where, as in this case, the schedule does 
not provide a 0 percent evaluation for a diagnostic code, a 0 
percent evaluation shall be assigned when the requirements 
for a compensable rating have not been met.  38 C.F.R. § 4.31 
(2007).

VA outpatient treatment records dated from October 2004 to 
April 2005 reflect that in March 2005, the veteran was 
treated for complaints of recurrent stuffiness.  Physical 
examination showed his paranasal sinuses to be well-aerated 
with intact bony walls and no air-fluid levels.  The VA 
medical provider found no evidence of acute sinusitis.  Nor 
was there any evidence that veteran had polyps or greater 
than 50 percent obstruction of the nasal passages on both 
sides, or complete obstruction on one side.  

On VA sinus examination in March 2005, the veteran reported 
that he had experienced a loss of smell for the past three 
years, as well as recurrent nasal stuffiness, accompanied by 
headaches, and sneezing episodes for the past two years.  He 
stated that he had taken medication for his nasal problems, 
but did not specify that he had required antibiotic therapy.  
The veteran denied any other forms of treatment, such as 
surgery or respirators, for his nasal problems.  He further 
stated that his nasal congestion did not result in purulent 
discharge, dyspnea, or speech impairment.  Nor was it 
productive of incapacitating episodes.  There was no 
diagnosis of chronic sinusitis.  Clinical findings yielded no 
evidence of obstruction of the nasal passages on either side, 
or any tenderness, purulent discharge, or crusting of the 
sinuses.  An X-ray examination of the sinuses was normal, as 
was an ear, nose, and throat (ENT) examination.    

Based upon the aforementioned VA outpatient records and the 
March 2005 VA sinus examination, the only clinical evidence 
within the relevant appeals period, there is no indication 
that the veteran's service-connected allergic rhinitis is 
manifested by polyps or greater than 50 percent obstruction 
of the nasal passages on both sides, or complete obstruction 
on one side.  Without the presence of polyps, or greater than 
50 percent obstruction of the nasal passages on both sides, 
or complete obstruction on one side, a compensable rating 
under DC 6522 is not warranted.  

The Board has considered the application of DCs 6523 and 
6524.  However, the veteran has not been shown to have 
bacterial rhinitis or granulomatous rhinitis.  He therefore 
is not entitled to an increased rating under those diagnostic 
codes.  

Nor is the veteran entitled to a higher rating under the 
diagnostic codes pertaining to sinusitis.  DCs 6510 through 
6514 pertain to various types of sinusitis, each of which is 
rated pursuant to a general formula for sinusitis set forth 
in the rating schedule following DC 6514.  This general 
rating formula for sinusitis applies in all circumstances in 
which VA is to evaluate the severity of sinusitis, no matter 
what the particular diagnosis.

Under the general rating formula for sinusitis, encompassing 
DCs 6510 through 6514, a noncompensable evaluation 
contemplates sinusitis detected by X-ray only.  A 10 percent 
disability rating is awarded for sinusitis manifested by one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent disability 
rating is awarded for sinusitis manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating is 
awarded for sinusitis following radical surgery with chronic 
osteomyelitis, or manifested by near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. §§ 6510-6514.

An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician.  38 C.F.R. § 4.97 (2007). 

On VA examination in March 2005, the veteran did not report 
that he required antibiotics to treat his nasal problems.  He 
indicated that his recurrent nasal stuffiness was accompanied 
by headaches; however, he did not report, nor did the 
clinical findings show, any episodes of purulent discharge or 
crusting.  Additionally, the veteran expressly denied any 
incapacitating episodes relating to sinusitis.  Accordingly, 
he is not entitled to a higher rating under the diagnostic 
codes pertaining to sinusitis.

Thus, the preponderance of the evidence shows that the 
veteran's sinus disability has not warranted a compensable 
rating.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

B.  Throat Disability

The veteran's throat disability has been assigned a 0 percent 
rating under DC 6599-6521.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2007).  When an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be 
assigned as follows:  the first two digits will be selected 
from that part of the schedule most closely identifying the 
part, or system of the body involved, in this case, the 
nervous system, and the last two digits will be 99 for all 
unlisted conditions.  Then, the disability is rated by 
analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. § 4.20, 4.27 
(2007).  In this case, the RO has determined that the 
diagnostic code most analogous to the veteran's throat 
disability is DC 6521, which pertains to pharyngitis.  38 
C.F.R. §4.71a, DC 6521.  Under that diagnostic code, a single 
50 percent rating is warranted for stricture or obstruction 
of the pharynx or nasopharynx, or; absence of the soft palate 
secondary to trauma, chemical burn, or granulomatous disease, 
or; paralysis of the soft palate with swallowing difficulty 
(nasal regurgitation) and speech impairment.  38 C.F.R. 
§ 4.97, DC 6521 (2007).  Where, as in this case, the rating 
schedule does not provide a 0 percent evaluation, a 0 percent 
evaluation is warranted when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2007).

As noted above, the veteran told the March 2005 VA examiner 
that he suffered from recurrent nasal stuffiness, headaches, 
sneezing episodes, and loss of smell.  He additionally stated 
that he took medication for his nasal problems, but did not 
specify that he required antibiotic therapy.  The veteran 
denied any other forms of treatment, such as surgery or 
respirators, for his nasal problems.  He further stated that 
his nasal congestion was not manifested by purulent 
discharge, dyspnea, speech impairment, or incapacitating 
episodes.  Physical examination showed no evidence of acute 
sinusitis.  An ENT examination was normal, and there was no 
other evidence of throat abnormalities.  Additionally, the 
veteran's VA outpatient treatment records showed no 
complaints, diagnoses, or treatment related to problems of 
the pharynx or nasopharynx.

The clinical evidence does not show stricture or obstruction 
of the pharynx or nasopharynx or the absence or paralysis of 
the soft palate, difficulty swallowing, or speech impairment.  
As such, there is no basis on which to assign a higher rating 
at this time and the claim is denied.


ORDER

A compensable rating for a sinus disability (allergic 
rhinitis) is denied.

A compensable rating for a throat disability (pharyngitis) is 
denied.


REMAND

In a February 2006 rating decision, the RO found that new and 
material evidence sufficient to reopen the claims for service 
connection for atresia of the left auditory canal (claimed as 
an obstruction of the ears) and bilateral hearing loss had 
not been submitted.  The Board must therefore consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Id.

The decision of the United States Court of Appeals for 
Veterans Claims in Kent v. Nicholson requires that the 
Secretary look at the basis of the prior denial, notify the 
veteran that new and material evidence is needed to reopen 
his claim, describe what is meant by new and material 
evidence, and inform the veteran of what evidence is 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient at 
the time of the previous denial.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis upon which the prior claim 
was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the veteran was not notified of the basis of 
the prior denial for his claims for service connection for 
atresia of the left auditory canal and bilateral hearing 
loss.  Nor was he notified that new and material evidence 
would be needed to reopen the claims now on appeal.  Finally, 
the veteran was not notified of what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient at 
the time of the previous denial.  On remand, the veteran 
should be so notified.

Finally, in light of the Board's decision that compensable 
ratings are not warranted for the veteran's sinus and throat 
disabilities, it is necessary to consider the provisions of 
38 C.F.R. § 3.324, which provides that under certain 
circumstances, a compensable evaluation may be warranted in 
cases where service connection is in effect for multiple 
disabilities, all of which are rated noncompensable.  Here, 
the RO has not yet addressed the applicability of 38 C.F.R. § 
3.324 with respect to the veteran's noncompensably rated 
disabilities.  In compliance with Chairman's Memorandum 01-
91-27 (October 3, 1991), on remand the potential application 
of this regulation must be considered by the RO.  Because 
this issue is dependent on the RO's determination as to 
whether new and material evidence sufficient to reopen the 
veteran's claims for service connection for atresia of the 
left auditory canal and bilateral hearing loss had not been 
submitted, a decision by the Board at this time would be 
premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the 
evidence and information necessary to 
reopen the claims for service 
connection for atresia of the left 
auditory canal and bilateral hearing 
loss (i.e., describes what new and 
material evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
previous denial of the veteran's claims 
(i.e., medical evidence showing that 
the left ear condition for which the 
veteran was treated in service was a 
manifestation of a chronic disease 
incurred in or aggravated in service, 
and not merely symptomatic of a 
congenital or developmental defect for 
which service connection cannot be 
granted, and medical evidence showing 
that the veteran's current bilateral 
hearing loss was caused or aggravated 
by noise exposure in service, or is 
otherwise related to service, including 
as secondary to the veteran's current 
service-connected allergic rhinitis).  

2.  Then, review the veteran's 
application to reopen his claims for 
service connection for atresia of the 
left auditory canal and bilateral 
hearing loss.  Then, if the RO 
concludes that service connection is 
not warranted for any service-connected 
disability, it must consider whether a 
10 percent evaluation is warranted 
pursuant to 38 C.F.R. § 3.324.  If the 
benefits sought on appeal are not 
granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.  Allow the veteran an 
appropriate opportunity for response 
and then return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


